NO. 12-09-00404-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH COURT
OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
JIMMY BROWN HUMPHRIES,                      '                 APPEAL
FROM THE 294TH
INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF MAMIE RUTH             
HUMPHRIES HENDERSON, DECEASED,
APPELLANT                                                     '                 JUDICIAL
DISTRICT COURT OF
 
 
V.                                                                          
MARVIN WAYNE HUMPHRIES
AND TOMMY M. HUMPHRIES,                     '                 VAN
ZANDT COUNTY, TEXAS
APPELLEES



MEMORANDUM
OPINION
PER
CURIAM
            Appellant Jimmy Brown
Humphries, individually and as executor of the estate of Mamie Ruth Humphries Henderson,
deceased, attempts to appeal an order granting summary judgment in favor of
Appellees Marvin Wayne Humphries and Tommy M. Humphries.  The order does not
dispose of all parties and issues in the case and therefore is not a final
judgment.  See Sultan v. Mathew, 178 S.W.3d 747, 751 n.6 (Tex.
2005).  Although Appellant filed a motion for severance, the district clerk’s
record does not contain an order granting the motion.
            The general rule is
that an appeal may be taken only from a final judgment.  Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Accordingly, on June 7,
2010, this court notified Appellant that the district clerk’s record received
in this appeal does not show the jurisdiction of this court in that the record
does not contain a final judgment or other appealable order.  Appellant was further
informed that the appeal would be dismissed unless the district clerk’s record
was amended on or before July 7, 2010 to show the jurisdiction of this court.
            In response to our June
7, 2010 notice, we received a supplemental clerk’s record containing an agreed
order of severance signed by the trial court on May 29, 2010.  However, the
supplemental clerk’s record also includes an order signed on June 11, 2010
reconsidering and withdrawing the order of severance.  Therefore, the order
Appellant attempts to appeal is still interlocutory.  An interlocutory appeal
is permitted only if authorized by statute.  Cherokee Water Co. v. Ross,
698 S.W.2d 363, 365 (Tex. 1985).  No such statute applies here.  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered July 30, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)